COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00002-CR


GABRIEL PAUL SALAS A/K/A                                            APPELLANT
GABRIEL P. SALAS

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      On December 20, 2013 as part of a plea-bargain agreement, Appellant

Gabriel Paul Salas pleaded guilty to violating a protective order or conditions of

bond in a case regarding family violence, sexual assault or abuse, or stalking,

with two previous convictions.     Tex. Penal Code Ann. § 25.07 (West Supp.

2013). In accordance with the agreement, the trial court sentenced Appellant to

      1
       See Tex. R. App. P. 47.4.
five years’ confinement. The trial court certified that Appellant had no right to

appeal. See Tex. R. App. P. 25.2(a)(2).

      On December 30, Appellant filed a pro se notice of appeal in the trial court.

See Tex. R. App. P. 25.2(c), 26.2. On January 9, 2014, we notified Appellant’s

trial counsel and Appellant that Appellant had filed a pro se notice of appeal, that

the trial court certified that Appellant had no right to appeal, and that we would

dismiss the appeal unless Appellant or any party desiring to continue the appeal

filed a response showing grounds for continuing the appeal no later than January

21. See Tex. R. App. P. 25.2(d), 44.3.

      Appellant responded and contended that his plea-bargain agreement was

“coerced” and counsel failed to submit mitigating circumstances before the trial

court imposed sentence.       There is no showing that Appellant’s sentence

exceeded the State’s recommendation, that Appellant desires to appeal a matter

that was raised by written motion filed and ruled on before trial, or that the trial

court granted Appellant permission to appeal. See Tex R. App. P. 25.2(a)(2).

Thus, in accordance with the trial court’s certification, we dismiss this appeal.

See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006).



                                                   PER CURIAM




                                          2
PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 20, 2014




                                  3